       Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


TAKE-TWO INTERACTIVE                 CASE NO. 18-cv-07658 (PKC)
SOFTWARE, INC.,

                   Plaintiff,

     - against -

JHONNY PEREZ,

                   Defendant.


    DECLARATION OF DALE M. CENDALI, ESQ. IN SUPPORT OF PLAINTIFF
             TAKE-TWO INTERACTIVE SOFTWARE, INC.’S
                 MOTION FOR DEFAULT JUDGMENT
            Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 2 of 8




I, Dale M. Cendali, declare as follows:

       1.       I am a partner at the law firm of Kirkland & Ellis LLP (“Kirkland”), counsel of

record for Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-captioned

matter. I am licensed in the State of New York and admitted to practice before this Court.

       2.       I submit this declaration pursuant to Local Rule 55.2 and in accordance with

Judge Castel’s Default Judgment Procedure, in support of Take-Two’s motion for default

judgment against Defendant Jhonny Perez (“Defendant”). This declaration is based on facts

known personally to me and information obtained by me.

       3.       Take-Two’s U.S. Registration certificate for Grand Theft Auto V issued within

five years of the work’s publication. Compl. (Dkt. No. 1) Ex. 3.

Description of the Nature of the Claim

       4.       This is an action for injunctive relief and damages arising from Defendant’s

(a) violation of Take-Two’s exclusive rights under the Copyright Act of 1976, as amended, 17

U.S.C. §§ 101 et seq., including direct and contributory copyright infringement; (b) breach of

contract under the common law of the State of New York; and (c) tortious interference with

contract under the common law of the State of New York arising from Defendant’s creation,

distribution, and maintenance of a computer program called “Elusive” that alters Take-Two’s

Grand Theft Auto video games (the “Infringing Program”) in violation of Take-Two’s copyrights

and in breach of its End User License Agreement (“User Agreement”). Take-Two’s entitlement

to a judgment in its favor based on these claims is more specifically set forth in the

accompanying memorandum of law and the Declaration of David Andrews, dated December 4,

2018 (“Andrews Decl.”).




                                                 2
            Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 3 of 8



Description of Subject Matter Jurisdiction

       5.       This Court has federal question subject matter jurisdiction over Take-Two’s

copyright claim pursuant to 28 U.S.C. §§ 1331 and 1338. This Court also has supplemental

jurisdiction over Take-Two’s state law claims pursuant to 28 U.S.C. § 1367(a) because those

claims are substantially related to Take-Two’s federal claims. A similar complaint by Take-Two

against a defendant in a case involving similar conduct was held to “adequately state[] a claim

for copyright infringement” and as a result that the court had “jurisdiction over the subject matter

of th[e] case.” Take-Two Interactive Software, Inc. v. Zipperer, No. 18 Civ. 2608, 2018 WL

4347796, at *2 (S.D.N.Y. Aug. 16, 2018).

Description of Personal Jurisdiction

       6.       This Court has personal jurisdiction over Defendant and venue is proper in this

District pursuant to N.Y. C.P.L.R. § 302(a)(3), as well as 28 U.S.C. §§ 1391 and 1400. Compl. ¶

9. Personal jurisdiction and venue also are proper because, as alleged in Take-Two’s Complaint,

Defendant was required to affirmatively accept the terms of Take-Two’s End User License

Agreement (“User Agreement”) and the Terms & Conditions of Take-Two’s Terms of Service

(“Terms of Service”) multiple times as a pre-requisite to accessing or playing GTAV, which

Defendant has admitted by his default. Id. ¶¶ 11–22. Both of those agreements contain a forum

selection provision providing New York as the sole and exclusive venue for litigation. Those

agreements also provide that the user consents to personal jurisdiction in New York. Thus,

pursuant to those agreements, Defendant consented to personal jurisdiction and venue in New

York. Zipperer, 2018 WL 4347796, at *4 (holding that the forum selection clause contained in

Take-Two’s User Agreement was enforceable against an out-of-state defendant and finding that

“Take-Two has made an adequate showing that this court has jurisdiction over [the defendant]”).



                                                 3
            Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 4 of 8



Procedural History and Defendant’s Default

       7.       Take-Two filed the Complaint in this action on August 22, 2018. Compl. The

Complaint alleged, among other things:

       Take-Two produces video games for which it receives revenue from video game
       sales and the purchases within the game. Mr. Perez’s willful infringement robs
       Take-Two of these revenues. The Infringing Program (1) allows Mr. Perez to
       profit commercially without paying Take-Two anything, and (2) devalues and
       causes substantial harm to the value of GTAV. Thus, Take-Two has been
       damaged by Mr. Perez’s conduct . . . at a minimum [of] $500,000.00.

Id. ¶¶ 37–38. A true and correct copy of the Complaint and its accompanying exhibits is

attached hereto as Exhibit A.

       8.       On September 18, 2018, Defendant was served personally with a copy of the

Complaint, Exhibits 1–3 thereto, and the Summons. An Affidavit of Service was signed by Ana

Baltazar, and filed on September 26, 2018 at Dkt. No. 14. A true and correct copy of the

Affidavit of Service is attached hereto as Exhibit B.

       9.       Pursuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), Defendant’s answer

was due on October 9, 2018. To date, Defendant has not answered or otherwise moved with

respect to the Complaint, and the time for Defendant to do so has expired. Defendant has neither

requested nor received an extension of time to respond. Defendant has not appeared in this

action. Defendant has not contested Take-Two’s allegation that Defendant willfully infringed or

that Take-Two has been damaged at a minimum of $500,000.00.

       10.      On November 20, 2018, Take-Two requested an entry of default. See Dkts. 17–

18. On November 21, 2018, the Clerk issued a Certificate of Default. See Dkt. 19. A true and

correct copy of the Clerk’s Certificate of Default is attached hereto as Exhibit C.

Take-Two Requests Statutory Damages

       11.      Take-Two elects to recover statutory damages against Defendant for willful

copyright infringement pursuant to 17 U.S.C. § 504(c)(2). Take-Two requests the statutory
                                               4
         Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 5 of 8



maximum of $150,000.00, which is consistent with awards in cases where the defendant has

defaulted. This amount also is less than the $500,000.00 in damages claimed in the Complaint.

Compl. ¶¶ 38, 50.

       12.     My associate, Megan McKeown, corresponded with counsel for Defendant

regarding Defendant’s financial documents in attempt to resolve the parties’ dispute.

Defendant’s pre-litigation counsel has not appeared in this litigation. My review of this

correspondence showed that Take-Two requested that Defendant provide his financial

documents, including his PayPal records and other documents that would show Defendant’s

profits from the Infringing Program, in an effort to resolve the dispute no less than ten times.

       13.     After filing its Complaint, Take-Two indicated that it would not serve the

Complaint if Defendant provided his documents and the parties resolved their dispute.

Defendant did not respond, and to date, these records still have not been provided. Defendant’s

disregard and indifference supports a finding of willfulness. See Broad. Music, Inc. v. The

Living Room Steak House, Inc., No. 14 Civ. 6298, 2016 WL 756567, at *6 (E.D.N.Y. Feb. 26,

2016) (willfulness established where plaintiff showed that “it was in constant and one-sided

communication with the [d]efendants” but [d]efendants “did not respond to any of [plaintiff’s]

correspondence”), R&R adopted sub nom. Broad. Music, Inc. v. Living Room Steak House, Inc.,

No. 14 Civ. 06298, 2016 WL 1056609 (E.D.N.Y. Mar. 17, 2016). A true and correct copy of the

e-mail thread documenting these exchanges is attached hereto as Exhibit D.

Take-Two Requests Reimbursement of Its Attorney’s Fees

       14.     The Copyright Act authorizes an award of reasonable attorney’s fees to the

prevailing party. 17 U.S.C. § 505. Take-Two requests an award from this Court of $69,686.95

in attorney’s fees incurred in connection with the prosecution of this case. This number was



                                                 5
          Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 6 of 8



calculated based on the total amount of time spent by timekeepers who worked on this case, as

described below.

       15.     Attached as Exhibit E is a compilation of Kirkland’s billing statements, reflecting

fees incurred in this action between August 22, 2018 (the date the Complaint was filed) and

November 30, 2018 for the prosecution of this case. The descriptive narratives in the detailed

time entries included in this Exhibit reflects the actual, contemporaneous narratives written by

Kirkland timekeepers and entered into Kirkland’s time and billing system on a regular basis.

       16.     The Kirkland billing statements submitted are directed to internal matter

designation 23575-32. Matter 23575-32 contains billing records directed to Take-Two’s

enforcements against individuals who have created computer programs that alter and disrupt

Take-Two’s GTAV, including Defendant. These billing statements have been modified to

reflect only the time entries that are associated with Defendant. Entries in the Exhibit have been

thoroughly reviewed and revised as necessary due to attorney-client privilege, work product

protection, and/or other applicable privileges, protections, or immunities.

       17.     My partner Joshua Simmons, associate Megan McKeown, and myself billed to

23575-32 for time dedicated to the prosecution of this case. My billing rate is              per

hour, and I spent 2.0 hours on this matter. Mr. Simmons’ billing rate is              per hour, and

he spent 7.20 hours on this matter. Ms. McKeown’s billing rate is             per hour, and she

spent 81.60 hours on this matter. A true and correct copy of all of our bios is attached hereto as

Exhibit F.

       18.     In addition to the Kirkland attorney team, a staff of paralegals (titled as

“Paralegal” or “Junior Paralegal”) also billed time to this matter. Those paralegals are Erika

Dillon and Karina Patel. Ms. Dillon’s billing rate is          per hour. She spent 5.50 hours on

this matter. Ms. Patel’s billing rate is        per hour. She spent 7.80 hours on this matter.

                                                 6
         Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 7 of 8



       19.      Take-Two receives discounts. After those discounts were applied, the total

amount billed to Take-Two between August 22, 2018 and November 30, 2018 for the

prosecution of this case was $69,686.95, as more specifically set forth in Exhibit E.

       20.      Kirkland’s billing rates are reasonable. As Courts in this district have held, the

billing rates charged by Kirkland are in-line with prevailing market rates charged by Kirkland’s

peer firms for similar services. See Regeneron Pharm., Inc. v. Merus N.V., No. 14 Civ. 1650,

2018 WL 3425013 (S.D.N.Y. June 25, 2018). The reasonableness of Kirkland’s billing rates

also is supported by the Thomson Reuters Legal Billing Report Volume 20, Number 1 (May

2018), which shows that Kirkland’s rates are comparable to billing rates of New York lawyers at

peer law firms. True and correct copies of excerpts from the Thomson Reuters report are

attached hereto as Exhibit G. This also is supported by the Valeo 2018 Intellectual Property

Litigation Hourly Rate Report for 2018, which shows that Kirkland’s rates are comparable to

billing rates of other intellectual property law firms in the AM Law 10. True and correct copies

of excerpts from the Valeo report are attached hereto as Exhibit H.

       21.      Finally, the reasonableness of Kirkland’s billing rates also are supported by the

numerous accolades that Kirkland’s intellectual property litigation department received in the

last several years. These include, for example, (1) a 2017 IP Litigation Department of the Year

award from the New York Law Journal; (2) Kirkland was the only firm with tier 1 rankings in

the 2018 “IP Stars” survey from Managing Intellectual Property in all four of the Patent

Contentious, ITC, Life Sciences and Copyright categories; and (3) Kirkland’s #1 ranking from

Law360 out of 50 firms that were selected for outstanding domestic and international victories in

litigation across all areas. Attached as Exhibit I is a compilation of these and other accolades.

Miscellaneous

       22.      No part of the judgment sought has been paid by Defendant.

                                                  7
Case 1:18-cv-07658-PKC Document 23 Filed 12/04/18 Page 8 of 8
